     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01163-BAM
     Raymond T. Sanchez,                               )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from February 5, 2020 to March 6, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                          Respectfully submitted,
 2
 3   Dated: February 3, 2020                      PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                      By: /s/ Jonathan Omar Pena
 5
                                         JONATHAN OMAR PENA
 6                                       Attorneys for Plaintiff

 7
 8
     Dated: February 3, 2020              MCGREGOR W. SCOTT
 9                                        United States Attorney
                                          DEBORAH LEE STACHEL
10                                        Regional Chief Counsel, Region IX
11                                        Social Security Administration

12
                                      By: */s/ Michael Marriott
13                                       Michael Marriott
14                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
15                                       (*As authorized by email on February 3, 2020)
16
17                                           ORDER
18          Pursuant to stipulation, and good cause appearing, Plaintiff’s request for an extension of
19   time to serve his letter brief is HEREBY GRANTED. Plaintiff shall serve his letter brief on or
20   before March 6, 2020. All other dates in the Scheduling Order are modified accordingly.
21
22   IT IS SO ORDERED.

23
        Dated:    February 4, 2020                           /s/ Barbara   A. McAuliffe            _
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                 2
